Citation Nr: 1534181	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-21 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability for compensation purposes (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2014, the Board remanded the case so that the Veteran could be scheduled for a hearing before the Board.  Later that month, the Veteran's attorney withdrew the Veteran's July 2011 hearing request in writing.  See 38 C.F.R. § 20.704(e).

In July 2015, additional evidence was submitted, after the most recent statement of the case, along with a waiver of RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).

In an April 2008 statement, the Veteran communicated his belief that his nonservice-connected residuals of a cerebrovascular accident (CVA) are aggravated by the symptoms of his service-connected PTSD.  As service connection may be granted for a disability that is aggravated by a service-connected disability, the issue of entitlement to service connection for residuals of CVA has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  An exceptional or unusual disability picture such as to render impractical the application of the regular schedular standards concerning the Veteran's PTSD symptoms has not been shown; the schedular criteria are adequate.

2.  The probative evidence demonstrates that the Veteran's service-connected disability, when evaluated in association with his educational attainment and occupational experience, precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a VA letter issued in December 2007 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran appropriate VA examinations in June 2011 and March 2015, to ascertain the current severity of her PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The VA examiner discussed the history of the Veteran's PTSD, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his PTSD.  The examination reports provide sufficient detail to determine the current severity of the Veteran's service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To the extent the Board finds below that the examiner's opinion is not adequate for purposes of assessing the Veteran's employability as a result of his service-connected PTSD, such error was harmless and need not be further considered as the Board is granting in full the benefit sought on appeal with respect to the TDIU claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Extraschedular Rating for PTSD

In November 2014, the Board granted a schedular rating of 70 percent disabling, but no higher, for the Veteran's service-connected PTSD since the date of the award of service connection.  This issue is no longer before the Board.  However, VA regulations provide that, to accord justice, a rating may be assigned outside of the rating schedule if certain conditions are met.  38 C.F.R. § 3.321(b).  That issue was remanded in November 2014 by the Board.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran has perfected an appeal to the Board of the rating assigned for his service-connected PTSD.  The question of whether an extraschedular rating is warranted for the Veteran's PTSD has been subject to a decision by the agency of original jurisdiction in an April 2015 Supplemental Statement of the Case.  Hence, the Board has appellate jurisdiction to review the matter and decide whether an extraschedular rating is warranted.

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As mentioned above, the Veteran is currently rated at 70 percent for PTSD.  The schedular rating, which describes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, is adequate in this case.  The diagnostic criteria contemplate and adequately describe the level of occupational and social impairment due to symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's social and occupational impairment resulting from his PTSD symptoms of irritability with violent outbursts, paranoia, anhedonia, nightmares, flashbacks, a need to isolate, and an inability to obtain and maintain effective social relationships, with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the current 70 percent rating and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from the psychiatric disability with the pertinent schedular criteria does not show that the service-connected PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the Veteran's PTSD is his sole service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an extraschedular rating for the Veteran's PTSD, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

The Veteran's sole service-connected disability is PTSD, evaluated as 70 percent disabling from October 16, 2007.  As such, this disability satisfies the percentage rating standards for individual unemployability benefits.  38 C.F.R. § 4.16(a).

The Veteran, on his VA Form 21-8940 (Application for Increased Compensation Based On Unemployability) received in July 2011, reported that he became too disabled to work in April 2002.  According to the Veteran, he last worked full time in March 2002 as an inspector for Atlantic Automotive Components.  He reported that his PTSD symptoms of conflict with supervisors, not wanting to be around crowds, inability to deal with stress, and intrusive thoughts prevented him from working; these symptoms also affected his concentration and memory.  He also reported that he completed 2 years of college education.

After reviewing all the evidence, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected PTSD, alone renders him unemployable.  

The Board acknowledges that the medical evidence indicates that the Veteran may have other medical conditions that affect employability.  To that effect, a March 2015 VA examiner diagnosed traumatic brain injury (TBI) status post cerebral bleed and craniotomy in 1995 and resulting cognitive impairment.  It was noted the cerebral bleed occurred when the Veteran was working.  As to the Veteran's occupational functioning, the examiner noted that after the Veteran suffered from cerebral bleed from an aneurysm, followed by a hospitalization and a 9 to 12 week rehabilitation in 1995, he went back to work but started having problems working with the machines and he was forgetting to punch out.  The examiner further noted that the Veteran was able to work until 1998 at which time he applied for and started receiving Social Security disability.  The examiner provided an opinion that "[i]t is less likely as not that the Veteran is unemployable due to his PTSD," and offered the following rationale:

He was gainfully employed until 1995 when he had a significant [c]erebral [b]leed.  He was in the hospital and in rehab for 9-12 weeks.  When he went [...] back in 1998 he was not able to hang onto a job due to his significant memory problems he was having.  This was due to his [c]ognitive disorder[,] nos [(not otherwise specified)] from his cerebral bleed/TBI.  A TBI is an external event that happens [to] the [b]rain and has sequelae after the brain injury.  He has memory problems and attention span problems from his TBI.

However, the March 2015 VA examiner based his opinion on incomplete review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Concerning this, as discussed earlier, the Veteran reported on his July 2011 TDIU application that he worked full time for Atlantic Automotive Components until 2002, not 1998.  In VA Form 21-4192 (Request for Employment Information In Connection With Claim For Disability Benefits), Atlantic Automotive Components indicated that the Veteran's employment ended in July 2001 due to theft.  In an August 2014 written statement, the Veteran provided explanation as to the circumstances surrounding termination of his employment.  He stated that, throughout his 6 years of working at Atlantic, his dislike of authority and temper problems due to PTSD symptoms resulted in instantaneous verbal outbursts and personnel department disliking him intensely.  When there was a misunderstanding and he was accused of stealing a can of oil, he was fired on the spot when he talked back to the personnel employee.  In August 2014, the Veteran and his representative also clarified that the Veteran never filed a claim for Social Security Administration (SSA) disability benefits.  Indeed, when the RO requested the Veteran's records from the SSA, the SSA responded that such records were not available.

In determining the issue of unemployability, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  The question that must be considered is whether the severity of his service-connected disability likely prevents him from gaining or maintaining substantially gainful employment.

The evidence weighing in the Veteran's favor includes a February 2015 private vocational evaluation report from a vocational expert, Christopher A. Young, which found that the Veteran was unable to secure or pursue a gainful occupation as a result of his service-connected disability since October 16, 2007.  After reviewing the claims file, Mr. Young noted that the Veteran was unemployable due to his PTSD symptoms including irritability and temper problems, relationship difficulties, paranoia, hypervigilance, social isolation, anxiety, depression, mood instability and flashbacks.

In discussing the Veteran's vocational history, Mr. Young noted the Veteran's primary career had been that of a barber and hair stylist and this is skilled, light work but the skills did not transfer to other work and, with his belligerent attitude he would be unable to pursue this career anymore.  The Veteran reported in August 2014 that he had not worked as a barber since 1986.  He last worked in an unskilled job as an inspector, performing visual inspection of the paint on the glove box door, from 1995 to 2002.  However, he was fired after being accused of stealing an oil can.  Mr. Young noted the Veteran had verbal arguments, both with his coworkers and authority figures; he was irritable and paranoid and frequently lost his temper; he had no patience and posed a danger on the factory floor.

The medical evidence of record is consistent with Mr. Young's findings and reflects that the Veteran's symptoms attributable to PTSD have remained essentially unchanged throughout the course of the appeal, and are manifested primarily as irritability with violent outbursts, paranoia, anhedonia, nightmares, flashbacks, a need to isolate, and an inability to obtain and maintain effective social relationships.  There are several references in the clinical notes to the Veteran's unpredictable temper.  In October 2008, the Veteran noted that he had gotten into a dispute with a neighbor about mowing his grass.  The dispute resulted in the Veteran firing a handgun and later assaulting a police officer who responded to the incident.

The record also includes competent and credible lay statements from the Veteran and his siblings and former wife, which further support the vocational expert's opinion.  They indicated that he was suspicious of everyone, including his own family members.  He had no close friends, and nobody visited him.  He was often checking the doors and windows of his home.  He displayed an increased startle response to loud noises such as fireworks or airplanes.  In July 2008, the Veteran advised a VA clinician that he kept weapons in his home for personal protection.  The Veteran has indicated that he no longer engaged in previously enjoyable activities such as barbering because of his irritability.  He is of the opinion that isolating himself from everyone, including family members and friends, is an effective method of coping with his symptoms.

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his and his family's competent and credible descriptions of his current symptoms and severe limitations associated with his service-connected PTSD, the positive and negative opinion evidence currently of record, as well as the Veteran's education and special training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to an extraschedular rating for PTSD is denied.

Entitlement to a TDIU is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


